I respectfully dissent from the majority opinion.
I find the majority's reliance on Midwest Fireworks ManufacturingCompany, Inc. v. Deerfield Township Board of Zoning Appeals (2001),91 Ohio St. 3d 174, misplaced.  The statute under review therein, R.C.519.15, allowed "any person aggrieved" by an administrative officer's zoning decision to appeal to the township board of zoning appeals.  While the City of Louisville may not have been an "aggrieved" party suffering immediate, pecuniary harm in the street vacation, the city is "interested" in the Board of County Commissioners' order.  Unlike R.C.519.15, R.C. 5563.02 only requires the person, firm or corporation be interested, not aggrieved.
R.C. 5563.02 should be liberally construed to provide the "interested" party a remedy.  When so doing, I conclude the City of Louisville's interest, albeit a future one, is sufficient to provide it standing to appeal.